United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 7, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40028
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ABEL DE JESUS GONZALEZ RAMIREZ,
also known as Ruben Contreras-Lopez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-361-ALL
                      --------------------

Before REAVLEY, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Abel De Jesus Gonzalez Ramirez, a/k/a Ruben Contreras-

Lopez(“Ramirez”), appeals his jury-trial conviction for being

unlawfully present in the United States after deportation in

violation of 8 U.S.C. § 1326.   The district court sentenced

Ramirez to 63 months of imprisonment, followed by three years of

supervised release.

     Ramirez argues that the Government offered insufficient

evidence that he had not received consent from the Secretary of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40028
                                -2-

Homeland Security, specifically, to return to the United States.

It is unlawful for an alien who had previously been removed to be

in the United States “unless (A) prior to his reembarkation at a

place outside the United States or his application for admission

from foreign contiguous territory, the Attorney General has

expressly consented to such alien’s reapplying for admission.”

8 U.S.C. § 1326(a)(1).   The authority to grant such consent has

been transferred to the Secretary of Homeland Security.    See

6 U.S.C. §§ 202, 251.

     The Government offered the testimony of a Customs and Border

Protection agent who testified that Ramirez’s alien file (“A-

file”) would have indicated if he had applied for consent to

reenter or if such consent had been granted by Secretary of

Homeland Security or the Attorney General but that there was no

record of either in the file.   Other CBP agents testified to the

type of computer records check conducted on the day of Ramirez’s

arrest, none of which indicated that Ramirez had been granted

consent to reenter.   Furthermore, there was testimony that

Ramirez had admitted illegally reentering the United States.

     Based on the evidence presented at trial, a reasonable jury

could infer that if either the Secretary of Homeland Security or

the Attorney General had approved Ramirez’s application,

notification of the approval would have been contained in his A-

file.   See United States v. Sanchez-Milam, 305 F.3d 310, 312-13

(5th Cir. 2002).   We have held that a that a certificate of
                             No. 05-40028
                                  -3-

nonexistence of record, 8 U.S.C. § 1360(d), is sufficient to

satisfy Government’s burden of proving that the Attorney General

had not consented to an application for reentry.     Id. at 313.

However, we have not held that such a certificate is required for

the Government to meet its burden of proof.    Ramirez’s argument

that the search was not diligent because it was conducted using

only his alias is not persuasive because the testimony shows that

immigration files are matched using fingerprints and other

identifiers.   Thus, whatever name Ramirez was using or under

which a search may have been conducted is irrelevant.    Viewing

the evidence in the light most favorable to the prosecution and

accepting the reasonable inferences which support the verdict, we

find that sufficient evidence was presented to the jury for it to

reasonably conclude that no consent had been granted to Ramirez

to reenter the country.     See United States v. Brugman, 364 F.3d

613, 615 (5th Cir. 2004) (stating standard of review).

     We review de novo Ramirez’s second argument, that the use at

trial of two warrants of deportation, which he contends are

“testimonial” statements, violated his rights under the

Confrontation Clause.     See United States v. Rueda-Rivera, 396

F.3d 678, 680 (5th Cir. 2005).    In Crawford v. Washington, 541

U.S. 36, 51 (2004), the Supreme Court held that testimonial,

out-of-court statements by witnesses are barred under the

Confrontation Clause unless the witnesses are unavailable and the

defendant had a prior opportunity to cross-examine them.     See
                                 No. 05-40028
                                      -4-

U.S. CONST.   AMEND.   VI.   Testimonial statements include “prior

testimony at a preliminary hearing, before a grand jury, or at a

former trial,” and “police interrogations”; nontestimonial

statements include “business records or statements in furtherance

of a conspiracy.”        541 U.S. at 56; see id. at 76 (Rehnquist, C.J.

concurring) (noting that “the Court’s analysis of ‘testimony’

excludes at least some hearsay exceptions, such as business

records and official records”).

     A warrant of deportation is a document held in an alien’s

immigration file which shows that an individual has been deported

and is signed by an official who witnessed that individual

departing the United States.         In Rueda-Rivera, 396 F.3d at 680,

we stated generally that documents in a defendant’s immigration

file are analogous to nontestimonial business records.         In United

States v. Quezada, 754 F.2d 1190, 1193 (5th Cir. 1985), we held

that a warrant of deportation contained in an alien’s INS file

was properly admitted under Federal Rule of Evidence Rule

803(8)(B).     We determined that Rule 803(8)(B) prohibited the use

at trial of hearsay regarding observations by law enforcement

officers at the scene of a crime or in the course of

investigating a crime but did not apply to “recording routine,

objective observations, made as part of the everyday function of

the preparing official or agency[.]”         Quezada, 754 F.2d at 1194.

We concluded that the warrant of deportation was reliable and

admissible because the official preparing the warrant had no
                           No. 05-40028
                                -5-

motivation to do anything other than “mechanically register an

unambiguous factual matter.”**   Id.   This type of document falls

squarely within the Supreme Court’s examples of nontestimonial

statements.   See Crawford, 541 U.S. at 56; see also United States

v. Bahena-Cardenas, 411 F.3d 1067, 1074-75 (9th Cir. 2005)

(reaching same conclusion).   Accordingly, the admission of the

warrants of deportation at Ramirez’s trial did not violate his

rights under the Confrontation Clause.

     The judgment of conviction is AFFIRMED.




     **
        For these same reasons, the Ninth Circuit found that a
warrant of deportation is nontestimonial under Crawford because
“because it was not made in anticipation of litigation, and
because it is simply a routine, objective, cataloging of an
unambiguous factual matter.” United States v. Bahena-Cardenas,
411 F.3d 1067, 1074-75 (9th Cir. 2005).